Citation Nr: 0720990	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-04 257	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, and for 
nonservice-connected pension benefits.  Prior to certifying 
this case to the Board, in October and December 2004 rating 
decisions, the RO granted his claims for nonservice-connected 
pension benefits and for service connection for tinnitus.  
Those decisions are considered a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, these claims are no 
longer before the Board.  The only remaining claim on appeal 
concerns his bilateral hearing loss.  



FINDING OF FACT

The veteran's current bilateral hearing loss is not causally 
related to his military service.



CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.385 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent VCAA notice letters to the veteran in December 
2003 and February 2004.  The letters provided him with notice 
of the evidence necessary to support his claim that was not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letters satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the fourth element.  

Although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The letters requested that he provide or identify 
any evidence supporting his claim and specifically outlined 
the necessary evidence; it also told him that he was 
responsible for ensuring that VA received such evidence.  
Therefore, the absence of this specific language in the VCAA 
letters did not prejudice him, and thus, this notice defect 
is harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

A March 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in December 2003 
and February 2004, prior to the RO's initial decision in July 
2004.  There was a timing deficiency with regard to the March 
2006 notice.  Inasmuch as the claim is being denied, and no 
effective date or rating is being set, the timing deficiency 
is not prejudicial.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and a private treatment 
record from Carolina ENT Associates.  In addition, VA medical 
examinations and opinions were obtained in October 2004 and 
February 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.  No further development is required to comply 
with the provisions of the VCAA or the implementing 
regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  Accordingly, the Board will address the merits of the 
claim.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(CAVC/Court) has held that the provisions of 38 C.F.R. § 
3.385 do not have to be met during service, only currently.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Legal Analysis

The veteran's SMRs indicate his hearing acuity was within 
normal limits at his entrance examination in April 1964 and 
at his separation examination in May 1970.  38 C.F.R. § 
3.385.  In April 1974, results of an audiological examination 
indicate his hearing loss was 0 decibels at 1000, 2000, and 
4000 hertz, bilaterally.  In May 1970, results of an 
audiological examination indicate his hearing acuity was 10 
decibels at 1000, 2000, and 4000 hertz.  On the May 1970 
Report of Medical History, he noted that he had had hearing 
loss, although on objective examination his hearing was well 
within normal limits.  See 38 C.F.R. § 3.385.  Furthermore, 
in June 1970, his physical profile for hearing and the ears 
was recorded as a level "1", which signifies a high level 
of medical fitness.  

In November 2003, 33 years after he separated from military 
service, the veteran filed a claim for service connection for 
bilateral hearing loss.  He reported that his hearing loss 
began in 1975, but reported no treatment prior to July 2003.

The reports of October 2004 and February 2006 VA audiological 
examinations indicate he had moderately severe sensorineural 
hearing loss in the right ear at 3000 and 4000 hertz.  He had 
moderate sloping to profound sensorineural hearing loss at 
2000 hertz in the left ear.  These results, along with a June 
2002 audiological report from Carolina ENT Associates, 
indicate he currently has bilateral hearing loss which 
satisfies the threshold minimum level of hearing impairment 
required by 38 C.F.R. § 3.385.  

The veteran has reported in-service noise exposure, and such 
exposure is consistent with the circumstances of his service.  
The veteran's military personnel records indicate he was a 
rifleman, assistant gunner and team leader during service.  
The requirement for an in-service injury is also satisfied.

The determinative question is whether there is a nexus 
between his current hearing loss and his military service.

The report of the October 2004 VA examination indicates that 
the veteran worked as a carpenter before and after service 
and did not wear hearing protection.  After service, he also 
worked at Nassau Recycling where hearing protection was 
required.  So the evidence indicates noise exposure, before, 
during, and after his military service.  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his hearing 
loss to his service in the military that ended many years 
ago.  Id.   

He would be competent to report a continuity of 
symptomatology beginning in service.  He has not, however, 
clearly done so.  In his substantive appeal, he acknowledged 
that on the service separation examination hearing loss had 
not "showed up," but that it had worsened over time.  In 
his claim, he reported no hearing loss until a number of 
years after service.

After reviewing the claims file, the VA examiner who examined 
the veteran in October 2004 and February 2006 opined that the 
veteran's hearing loss was not related to his military 
service.  The VA examiner based her opinion on the fact that 
the veteran's hearing was normal when he separated from 
service and that he had significant noise exposure after 
separation.  Since there is no other competent medical 
evidence of record establishing this necessary link, his 
claim must be denied.

For these reasons, the claim for service connection for 
bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


